     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave, Suite 200
 3   Las Vegas, NV 89117
 4   (702) 475-7978; Fax: (702) 946-1345
     rriether@wrightlegal.net
 5   Attorneys for Plaintiff, HSBC Bank USA National Association, as Trustee, in Trust for the
     Registered Holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-FM2, Asset
 6   Backed Pass-Through Certificates
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
     HSBC BANK USA NATIONAL                             Case No: 2:16-cv-01216-KJD-NJK
10   ASSOCIATION, AS TRUSTEE, IN TRUST FOR
11   THE REGISTERED HOLDERS OF THE ACE                 STIPULATION AND
     SECURITIES CORP., HOME EQUITY LOAN                ORDER TO CONTINUE DISPOSITIVE
12   TRUST SERIES 2006-FM2, ASSET BACKED               MOTION DEADLINE
     PASS-THROUGH CERTIFICATES
13
14                         Plaintiff,
            vs.
15
     SUZANNAH R. NOONAN IRA, LLC; SUNRISE
16   BAY OWNER’S ASSOCIATION; NEVADA
17   ASSOCIATION SERVICES INC.

18                        Defendants.
19
20          COMES NOW, Plaintiff, HSBC Bank USA National Association, as Trustee, in Trust for

21   the Registered Holders of ACE Securities Corp., Home Equity Loan Trust, Series 2006-FM2,
22   Asset Backed Pass-Through Certificates (hereinafter “HSBC”), by and through its attorney of
23
     record, Robert A. Riether, Esq., of the law firm of Wright Finlay & Zak LLP; Defendant Sunrise
24
     Bay Owners’ Association, by and through its attorney of record Ashlie L. Surur, Esq., of the law
25
26   firm of Hall, Jaffe & Clayton, LLP; and Defendant Suzannah R. Noonan IRA, LLC (collectively

27   the “Parties”), by and through its attorney of record, Michael N. Beede, Esq., of the Law Office
28
     of Mike Beede, PLLC and hereby stipulate and agree as follows:



                                               Page 1 of 3
           WHEREAS, on March 19, 2019, HSBC filed its Motion to Lift Stay [ECF No. 53].
 1
 2          WHEREAS, on May 23, 2019, this Court filed its Order on HSBC’s Motion to Lift Stay

 3   [ECF No. 54], setting the dispositive motion deadline forty-five (45) days from the
 4
     Order, making the deadline July 8, 2019.
 5
            WHEREAS, the parties are now in the midst of settlement discussions. The parties
 6
 7   are working towards a resolution of the case and wish to devote resources to that end.

 8          WHEREAS, based on these discussions, the parties hereby request this Court continue
 9   the July 8, 2019 dispositive motion deadline by fourteen (14) days to July 22, 2018.
10
            IT IS SO STIPULATED AND AGREED.
11
12   DATED              this             1st          day           st
                                                       DATED this 1of  day of July,July,
                                                                                    2019.     2019.

13   WRIGHT, FINLAY & ZAK, LLP                         HALL, JAFFE & CLAYTON, LLP
14
     /s/ Robert A. Riether                             /s/ Ashlie L. Surur
15   Robert A. Riether, Esq.                           Ashlie L. Surur, Esq.
     Nevada Bar No. 12076                              Nevada Bar No. 11290
16   Attorneys for Plaintiff, HSBC Bank USA            7425 Peak Drive
17   National Association, as Trustee, in Trust for    Las Vegas, NV 89128
     the Registered Holders of ACE Securities          Attorneys for Sunrise Bay Owners’
18   Corp., Home Equity Loan Trust, Series 2006-       Association
     FM2, Asset Backed Pass-Through Certificates
19
20   DATED this 1st day of July, 2019.

21   THE LAW OFFICE OF MIKE BEEDE, PLLC
22
23   /s/ Michael N. Beede
     Michael N. Beede, Esq.
24   Nevada Bar No. 13068
     2470 St. Rose Pkwy., Ste. 307
25
     Henderson, NV 89074
26   Attorneys for Suzannah R. Noonan IRA, LLC
27
28



                                                Page 2 of 3
 1
                                                            CASE NO: 2:16-CV-01216-KJD-NJK
 2
                                              ORDER
 3
            IT IS SO ORDERED.
 4
 5
 6                      July 2, 2019__________
                DATED: ____________
 7
 8
 9                                              U.S. DISTRICT COURT JUDGE
10   Respectfully submitted by:

11
12   DATED this 1st day of July, 2019.

13   WRIGHT, FINLAY & ZAK, LLP
14
     /s/ Robert A. Riether
15   Robert A. Riether, Esq.
     Nevada Bar No. 12076
16   Attorneys for Plaintiff, HSBC Bank USA
17   National Association, as Trustee, in Trust for
     the Registered Holders of ACE Securities Corp.,
18   Home Equity Loan Trust, Series 2006-FM2,
     Asset Backed Pass-Through Certificates
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
